De Courcy, J.
The right to conduct a lawful business is a property right, protected by the common law and guaranteed by the organic law of the State. See L. D. Willcutt & Sons Co. v. Driscoll, 200 Mass. 110, 117. One who interferes with another’s business, for the purpose of compelling present or prospective customers to withhold their patronage, is responsible for the harmful consequences, unless he shows a legal justification for such interference. And to constitute such justification, it must appear not only that the interference was in pursuance of a lawful purpose, like trade competition, but that it was carried on by lawful means. The harmful circulation of libellous statements for the purpose of injuring the business of another, is a malicious interference with that other’s property rights, for which the wrongdoer is answerable in damages. M. Steinert & Sons Co. v. Tagen, 207 *352Mass. 394. Burnham v. Dowd, 217 Mass. 351. Haney v. Chapman, 226 Mass. 191. L. R. A. 1917 E 391, note. Martineau v. Foley, 231 Mass. 220. 1 L. R. A. (N. S.) 1149, note.
These established principles are applicable to the facts disclosed by this record. The plaintiff conducted a barber shop and pool room in Springfield. On Saturday preceding Memorial Day, 1915, the defendant, in front of the plaintiff’s shop, handed to numerous passers-by certain cards, on which was printed the following:
“ARSENE GODIN’S BARBER SHOP and Pool Room, 227 Main Street Are Unfair to Organized Labor. He refuses to employ Union Barbers or conduct a Union Barber Shop.”
The meagre record does not disclose the purpose which actuated the defendant. We infer that he was acting on behalf of the local barbers’ union, of which he was business agent and secretary. What trade dispute there was, if any, between the plaintiff and the union, is left largely to conjecture.
However, the main question is, whether there was evidence warranting a verdict for the plaintiff on the third count; and even if we assume that the defendant’s purpose was a lawful one, nevertheless there was evidence for the jury that the means he employed were unlawful. The statements printed on the cards, as above set forth (for we need not consider the other circulars referring to shop cards), might well be found to be false and malicious. It appears that in truth the shop was conducted under union regulations. It is not denied that two of the three employees were members of the union in good standing. Apparently the defendant claimed that the third employee, Sheltra, under some alleged law "of the international union, “ should have been readmitted at Springfield, instead of Portland, Maine.” Sheltra had a union book, duly stamped, showing receipt of dues. If there was any question in the union as to his good standing, there is no evidence that the plaintiff was informed of it, or was requested to discharge Sheltra. In short, the jury could find that the cards circulated by the defendant for the purpose of injuring the plaintiff’s business, were libellous statements and hence without legal justification.
*353The evidence as to damages was scanty and indefinite; but this was partially due to the practical difficulty of showing what customers refrained from patronizing the plaintiff in consequence of the cards distributed by the defendant. For the invasion of his legal rights the plaintiff was entitled to at least nominal damages. And the jury not only had evidence of specific damage, but might well infer that the intended and natural result of the defendant’s wrongdoing was to substantially injure the plaintiff’s business. It is to be presumed that this issue was presented to the jury with proper instructions. Burnham v. Dowd, 217 Mass. 351, 360. Exchange Telegraph Co. Ltd. v. Gregory & Co. [1896] 1 Q. B. 147.
It may be added that the “peaceful persuasion” act (St. 1913, c. 690), does not purport to excuse unlawful conduct, such as the publication of libellous matter coercive in its nature.
In accordance with the report, the verdict for the plaintiff is to stand; and it is

So ordered.